REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a method for roughening a surface of a body by at least one laser, comprising the following combination of steps:
the laser being directed and guided onto the surface, and 
set in terms of a power output of the laser in such a way that separated recesses with at least two substantially different depths are created in the surface of the body, each of the recesses surrounded by a periphery on the surface of the body, the at least two substantially different depths extending below the surface of the body,
in combination with the other limitations in the claim.
Santos (US PG Pub 2017/0271229), Henrottin (US PG Pub 2019/0168340), and Zimmer (US PG Pub 2018/0328692), all previously made of record, are the closest prior art.
Santos teaches a method of laser roughening wherein separated recesses with at least two substantially different depths are created in the surface of the body, and the at least two substantially different depths extending below the surface of the body (Fig. 10).  However, Santos does not teach the claimed step of setting power output of the laser, nor that each of the recesses is surrounded by a periphery on the surface of the body.
Henrottin teaches a method of laser roughening wherein recesses with at least two substantially different depths are created in the surface of the body (Figs. 9-12) and also teaches ranges of laser power used for the structuring (eg. para. 0140).  However, Henrottin does not teach the power output is set in such a way that each of the recesses is surrounded by a periphery on the surface of the body.
Zimmer teaches a method of laser roughening wherein smaller-depth non-seperated recesses are created in groups inside larger separated recesses in the surface of the body (Fig. 12).  However, Zimmer does not teach the power output is set in such a way that each type of recess is separated and is surrounded by a periphery on the surface of the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745